Citation Nr: 1441103	
Decision Date: 09/15/14    Archive Date: 09/22/14

DOCKET NO.  10-21 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin



THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) and depression.

2.  Entitlement to service connection for alcoholism, to include as secondary to a service-connected psychiatric disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from April 1972 to January 1974. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

Although the Veteran requested a hearing in connection with his claims, he withdrew his hearing request in June 2012.  The hearing request is withdrawn.  38 C.F.R. § 20.704 (2013).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Review of the claims file reflects that, in October 2008, the Veteran submitted a VA Form 21-4142 identifying private treatment records pertaining to his claimed psychiatric disability from the Kenosha Memorial Hospital in 1984.  Although the RO informed the Veteran in an October 2008 letter that the Veteran's records from the Kenosha Memorial Hospital were not obtained because the hospital charged for records, there is no evidence in the claims file which reflects that the RO made any attempts to obtain those records, or confirming that Kenosha Memorial Hospital would not provide the identified records without payment.  As the earliest evidence of treatment for a psychiatric disability in the record is from 1990, and because the evidence does not appear to show a conclusive diagnosis of PTSD, the Board believes that the RO should obtain an updated authorization from the Veteran and request the identified private treatment records.  All efforts to obtain the identified records should be documented in the claims file.

The issue of entitlement to service connection for alcoholism, to include as secondary to a service-connected psychiatric disability, is inextricably intertwined with the Veteran's claim of entitlement to service connection for an acquired psychiatric disability.  This is so because the Veteran is claiming that his alcoholism was caused or aggravated by a service-connected psychiatric disability.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that issues are inextricably intertwined and must be considered together when a decision concerning one could have a significant impact on the other).  Therefore, these issues must be adjudicated together.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a VA Form 21-4142 and request that he complete and submit it in favor of Kenosha Memorial Hospital.  Thereafter, attempt to obtain all private treatment records from Kenosha Memorial Hospital.  In light of the changes to 38 U.S.C.A. § 5103A(2)(B), the RO must make two attempts for the relevant private treatment records or make a formal finding that a second request for such records would be futile.  See Pub. L. No. 112-154, § 505, 126 Stat. 1165, 1193 (2012).  All development efforts should be associated with the record.  If, after making reasonable efforts to obtain these records, the RO is unable to secure same, notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) notify him that he is ultimately responsible for providing the evidence.  Give the Veteran an opportunity to respond.
 
2.  After completing the above development, and any other development deemed necessary, readjudicate the issues on appeal.  If any benefit sought remains denied, provide an additional supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



